Co OH NAN WH BP WW NO —

N NO NY NY NY YN WN DN HNO ew] ee Re i ee ie oe
eo AN A FP WO NY K& OD Oo WOT DH HW BP W NNO KF OO

 

 

KA
Em
TE
Em

Att
Seq
Mi
Kar

Amy J. Longo, Regional Trial Counsel
444'S. Flower Street, Suite 900

Lo

Fadsimile:

Telephone: 573} 965-3998

 

a an a Document 1. Filed 07/08/21 e 1 of 29 @

FILED REE
ENTERED
COUNSEL/PARTIES OF RECCHD |

     
 
  

\THRYN C, WANNER, (Cal. Bar No. 269310)
jail: wannerk SoC. 20

RI M. MELSON (Cal. Bar No. 185209)

jail: melsont@sec.gov

      
 
  
  
 

  
  

orneys for Plaintiff . |
urities and Exchange Commission EER US DISTRICT COURT
thele Wein Layne, Regional Director BY. CT OF NEVADA

tharine Zoladz, Associate Regional Director DEPUTY |

Angeles, California 90071

213) 443-1904

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

9:21-cv-01298-JAD-BNW

 

SECURITIES AND EXCHANGE
COMMISSION,

PROFIT CONNECT WEALTH
SERVICES INC., JOY I. KOVAR, and
BRENT CARSON KOVAR,

COMPLAINT

Plaintiff, (Filed Under Seal)

VS.

Defendants.

 

 

 

 

 
So HN DH BP W YN &

NY NY NY NY NY YN NY YN NO Be ee He ie ie ee oe
oN NAN FF WN SY DO WMH DA WNW B WY KF OC

 

 

 

a on al Document 1. Filed 07/08/21 o 2 of 29 @

Plaintiff Securities and Exchange Commission (“SEC”), alleges as follows
against Defendants Profit Connect Wealth Services, Inc. (“Profit Connect”), Joy Irene
Carson Kovar (“J. Kovar”) and Brent Carson Kovar (“B. Kovar”) (collectively,
“Defendants”).

| INTRODUCTION

ee Since at least May 2018 through the present, J. Kovar and her recidivist
son, B. Kovar, have raised at least $12 million from over 277 investors throughout
the|country through their company, Profit Connect. The SEC brings this emergency
enforcement action against Defendants to stop their ongoing offering fraud and to
fre¢ze the funds held by Defendants, which rightfully belong to investors. As set forth
below, Defendants have misappropriated millions of dollars that they received from
investors for, among other things, their own personal use.

2. Defendants promised investors that their money would be invested in
sechrities, bitcoin and other cryptocurrencies based on recommendations made by an
“Artificial intelligence supercomputer.” Profit Connect claims that its supercomputer

consistently generates enormous returns, which in turn allows Profit Connect to

 

guarantee investors fixed returns of 20%-30% per year with monthly compounding
interest.

3. However, Profit Connect is a fraud. The majority of funds received by

 

Profit Connect did not come from any investments or profits generated by a
“supercomputer.” Instead, over 90% of Profit Connect’s funds came from investors.
After receiving investors’ money, Defendants did not use these funds to trade

irities, invest in foreign currencies, buy cryptocurrencies, or do any of the things

 

that Profit Connect promised its investors it would do with their money. Instead,
Defendants misused investor money by, among other things, transferring millions of
doll s to J. Kovar’s personal bank account, paying millions of dollars to promoters
whg brought investors to the Profit Connect website to invest, and making payments

to other investors in a Ponzi-like fashion.
| 1

 

 
So ee YD HD WH FR WD NO

NO NO NY NY WN NY NY NY NO BH FF Fe HFS KS eRe Re ee oe ee
oO DN MH FP WH NY S$|§ CO OO Wn DA WwW BW WN KH OC

 

 

 

<oro Document 1. Filed 07/08/21 e 3 of 29 @

 
 

4. By engaging in this conduct, Defendants are violating, and, unless
restrained and enjoined, will continue to violate Section 17(a) of the Securities Act of
1933 (the “Securities Act”) [15 U.S.C. § 77q(a)], Section 10(b) of the Securities
Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)], and Exchange Act
Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].

THE DEFENDANTS
5. Profit Connect Wealth Services Corp. is a Nevada corporation formed
May 2, 2018. Its principal place of business is Las Vegas, Nevada. Profit
Cot ect was formed by J. Kovar, who has served as its president and treasurer since
its inception. Profit Connect purports to place investor funds in various investments
as etermined by a “supercomputer” using “Artificial Intelligence.” Profit Connect
gu antees investors fixed returns of 20% to 30% per year (depending on the amount
inv sted) with monthly compounding interest. From its formation in May 2018 to the
present, Profit Connect has had no discernable source of income or revenue. Rather,
virtually all of its funds appear to have come from investors. Neither Profit Connect
nor its securities offerings are registered with the SEC.

6. Joy Irene Carson Kovar, age 86, resides in Las Vegas, Nevada. J.

 

Kovar formed Profit Connect on May 2, 2018 with herself as its president, treasurer,
sec} etary and director. In April 2019, J. Kovar named her son B. Kovar as the

dir rotor of Profit Connect in her place. She also named another individual as the
sectetary of Profit Connect. J. Kovar remained the president and treasurer of Profit
Connect and she holds those positions today. J. Kovar has opened at least eight bank

accounts in the name of Profit Connect at three different banks. J. Kovar was the sole

 

ignatory on six of the Profit Connect bank accounts, including the primary account
that received investor funds, until she recently added her son, B. Kovar, as a signatory
to two existing Profit Connect bank accounts and to two new bank accounts in the
name of Profit Connect. J. Kovar has never held any securities licenses and has never

been registered with the SEC in any capacity.

 

 
 

Oo Oo NI DN DH FP W NHN

NO NO BH HN HN NHN HN NHN KY — KH HR KH FB BF KF PF S| eS
So IW A BW NY KF OO OO DWwxA ADA vA BW NY —- SC

 

 

“oro Document 1. Filed 07/08/21 oe 4 of “@

7. Brent Carson Kovar (“B. Kovar’”), age 54, is a resident of Las Vegas,
Nevada and is the son of J. Kovar. On April 4, 2019, B. Kovar was named as the

dir ector of Profit Connect with J. Kovar remaining its president and treasurer. As
described in further detail below, B. Kovar has touted Profit Connect on social media
to investors, received almost $353,000 of Profit Connect investor funds and

facilitated the purchase of a residential home in the name of Profit Connect. B.

 

Kovar has never held any securities licenses and has never been registered with the
SEC in any capacity.
8. In 2010, the SEC obtained a permanent injunction, a penny stock bar,

 

and an officer and director bar against B. Kovar for his role in a pump-and-dump
offering fraud. See SEC v. Sky Way Global LLC, et al., Civ. No. 09-CV-455 (M.D.
Fld, Mar. 13, 2009) (Dkt. No. 158). The Sky Way Global LLC complaint alleged that
B. Kovar made material misrepresentations and omissions to investors about Sky
WwW Ly Global possessing a nationwide network of broadcasting towers and anti-
te rorism technology. J. Kovar served as the secretary of Sky Way Global but was
not charged in that matter.

JURISDICTION AND VENUE

9. The Court has jurisdiction over this action pursuant to Sections 20(b),
20(d)(1) and 22(a) of the Securities Act [15 U.S.C. §§ 77t(b), 77t(d)(1) & 77v(a)],
and Sections 21(d)(3)(A), 21(e) and 27(a) of the Exchange Act [15 U.S.C. §§
784 (d)(1), 78u(d)(3)(A), 78u(e), &78aa(a)].

10. Defendants have, directly or indirectly, made use of the means or

 

ins} rumentalities of interstate commerce, of the mails, or of the facilities of a national
sedurities exchange in connection with the transactions, acts, practices and courses of
business alleged in this complaint.

|

| 11. The SEC seeks to restrain and enjoin the Defendants from engaging in

 

the acts, practices, and courses of business described in this Complaint and acts,

practices, and courses of business of similar purport and object. The SEC seeks

 

 
Oo me IT Dn FP WOW NY

NO NO NY WH NY NY NV HN WN KH KF KF KF KF FEF SE Sl St le
CO SY KN ON BR WH NY KH CO OBO OHH HD A BR WO NO KH OO

 

 

Case oo"™ Document 1. Filed 07/08/21 e 5 of 29  )

terhporary, preliminary, and permanent injunctions, disgorgement of ill-gotten gains
detived from the conduct alleged in the Complaint plus prejudgment interest thereon,
and civil penalties pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)]
and Section 21(d)(3) of the Exchange Act [15 U.S.C. §§ 78u(d)(3)], and such other
rel ief that the court may deem appropriate.

12. Venue is proper in this district pursuant to Section 22(a) of the Securities

Act [15 U.S.C. § 77v(a)] and Section 27(a) of the Exchange Act [15 U.S.C. §

 

a(a)| because Profit Connect is a Nevada corporation with its principal place of

 

bu: iness located in this district, because J. Kovar and B. Kovar reside in this district,
an | because many of the acts and transactions constituting violations of the federal
securities laws occurred within the district, including, but not limited to,
misappropriation of investor funds through transactions at banks located within this
district.

BACKGROUND

A. Defendants Raised Money from Investors through the Offer and

 

Sale of “Supercomputer Seat” Wealth Builder Accounts

13. Profit Connect claims that it uses “proprietary A[rtificial] intelligence”

33 66.

an | a “supercomputer” “to deliver higher than average returns, without the risk

exposure to the current stock market.”

 

14. Profit Connect claims that it trades in “Forex, Stock and asset markets”
and this activity “helps to diversify its income stream from the company’s main
income source of Blockchain Mining.”

15. Profit Connect tells investors that they have the opportunity to invest by
op : ning a “Wealth Builder Supercomputer Seat APR account.”

16. When investors open an account with Profit Connect, they are

 

purchasing a Wealth Builder supercomputer “seat” which represents “cycle time on
out supercomputer system,” according to Profit Connect.

17. Profit Connect states that after opening a wealth builder account, a

|
| 4

 
oo Oo SI HD OH BP WO NO &

NY NY NY NY NY NY NHN NY KN He Be Be ee me ee ese oe eS
ony ND nA FP WN KF DO WA DA WNW BB WwW BO KH OC

 

 

 

Case ou“n“errm Document 1. Filed 07/08/21 oS 6 of 29 ©

representative will call the investor to answer any questions and to provide the

investor with a “custom wealth builder spreadsheet” that is updated monthly.
| 18. As set forth in further detail below, Profit Connect’s claims about the use
of investor funds, safety of investor funds and its profits are all false.
B. Defendants Promote Profit Connect Through its Website and on
Various Social Media Platforms through “Agents and Affiliates”
1. The Profit Connect Website
19. Profit Connect encourages investors to invest their money through its

website located at https://profitconnect-wealthservices.com/.

__._@

| 20. The Profit Connect website guarantees investors that in return for
investing a lump sum, they will receive fixed annual returns of 20% to 30%,
depending on the amount invested, and monthly compound interest.

21. Profit Connect also advertises on its website that it has a “monthly
subscription” option in which an investor deposits a set amount each month, ranging
from $50 to $1,000, with guaranteed returns of 15% to 20% per year.

22. On its website, Profit Connect actively encourages investors to use

 

money from their retirement funds to invest with Profit Connect and includes step-by-
step instructions directing investors how to form a self-directed IRA.

23. Profit Connect advertises a “Wealth Builder Home Equity” account on

 

ebsite with a minimum investment of $100,000 and a 48-month term, which

Profit Connect claims will result in a 20% fixed annual return with “compound

mo} thly APR.” Profit Connect advertises this account to investors who want to

invest using a “50% home equity lien” and “50% USD funds.”

| 24. Profit Connect also offers an 18 year “Wealth Builder Youth” account

 

that it targets to “Parents, Grandparents, Family and Friends that want to give a gift of
success.” Profit Connect promises 20% fixed annual returns and “compound monthly
” for investors who open this type of account.

25. Profit Connect states on its website that it “internally trades on the New

|
| 5

 

 
Co Oo YN DN DH BP WW NS

NO NY NY WN NY NY NY YN KN ee eee ee He ee
Ona NN WA BPW NY K§ DO Ww DA WD BR WHO NB KF OC

 

 

 

Case o~.er™ Document 1. Filed 07/08/21 e 7 of 29 @

York Stock Exchange, NASDAQ, Japan Exchange Group and Shanghai Stock
Exchange using Ai and experienced traders.”

26. The Profit Connect website claims that the Wealth Builder “APR is
F ixed and Locked-in” and “the APR is not affected by the stock market, foreign

 

ex¢hange currency market or the asset market.” This is because, Profit Connect
contends, it “utilizes multiple streams of revenue, so if one income area experiences a

slow down the other profit streams make up the difference.”

 

| 27. Profit Connect tells investors that Wealth Builder accounts “are not
affected by the current market volatility” because the “supercomputer system guides
the use of Profit Connect internal funds to be focused on long and short positions in
foreign currency, stocks, block-chain calculations, venture capital services and real
estate opportunities.”

28. Profit Connect promises investors on its website that its offerings

include its “famous peace of mind money back guarantee” and represents that its

Q

“financial reserves are significantly higher than all of its Seat purchaser’s deposits
combined.”

29. The Profit Connect website tells investors that their funds are invested in
sectors chosen by the Profit Connect “supercomputer” and the profits are then
“ddposit[ed] into [a] FDIC-NCUA Insured Profit Connect Cumulative Business

Ac roun ” at Bank of America, Chase, Wells Fargo and/or Navy Federal Credit
Union. The Profit Connect website includes purported official logos for each of these
banks and Profit Connect refers to these financial institutions as “our banking
asspciation.”

30. The Profit Connect website has a chart showing that investors are not

charged any fees for management, operating expenses, or other expenses.

 

31. As the founder, president and treasurer of Profit Connect, and the person
with sole signatory authority over all of the bank accounts in the name of Profit

Co | ect until very recently, J. Kovar controls Profit Connect. On information and

 

 

 
Co OH SI HD OH FR WW NO =

NO NO NO NO NH ND HN WN NO KH HH SS = He eR Se ee oe
on NN OH FP WY NY K& DOD ODO On DB A BR WH NY KK CO

 

 

<oonm Document 1. Filed 07/08/21 e 8 of 29 @

belief, J. Kovar had ultimate authority over the content of Profit Connect’s website

and the misstatements made to investors through its website.

32. As detailed below, B. Kovar has made misrepresentations similar to

thdse on the Profit Connect website in a YouTube video promoting Profit Connect to

potential investors that is currently accessible to the public.

| 2. “Agents and Affiliates” were Paid Commissions to Promote
Profit Connect

33. In addition to its website, Profit Connect relies on promoters who tout

Profit Connect and its substantial fixed returns using their social media platforms.

34. Profit Connect has a separate website devoted to the purported 1000+

66

successful worldwide agents and affiliates,” which is located at https://profitconnect-

agent.com/.

| 35. The Profit Connect website for agents and affiliates states that they are
paid up to 20% for referrals and can receive additional bonuses based on factors such
as the number of referrals and monthly sales volume.

36. Profit Connect’s bank records reflect that from May 2018 through April
12J 2021, over $3 million, or approximately 26% of the funds from investors in Profit

Connect, were used to pay those who promoted Profit Connect.

 

37. These “agents and affiliates” who promote Profit Connect often use their
SO ial media platforms to publicize the Profit Connect wealth builder accounts on
YouTube, Facebook, Instagram, Twitter and LinkedIn.

38. Promoters often post an excerpt or screenshot from the Profit Connect

 

wel site on their social media showing 20%-30% fixed and guaranteed returns (with
monthly compounding interest) and they direct their followers to the Profit Connect
weit

| 39. For example, on April 16, 2021, one of the major promoters of Profit
Connect posted a Facebook message with an excerpt from the Profit Connect website

feal ing the 20%-30% guaranteed return. The post stated the following: “I just

7

 

 
Co mH HN WBN FP WO NO

NO NY NH NY NY NY NV NN NO KH HK HF HF KF KF SF SF ES
ost HN ON BP WO NYO KK CO OO OH a> WDB A BW NO KF CO

 

 

Soo Document 1 Filed 07/08/21 oe 9 of 29 @

really wish all my friends and family, whom I love and care for greatly, would open
th¢ir minds enough in order to allow themselves to take advantage of this amazing
pl form! I"! It’s not a new concept anymore, it has a 28 month proven track record
with major partners like Tesla & Berkshire Hathaway!!! You’re only hurting
yourself by ignoring it.”

40. Another major promoter of Profit Connect posted the following on
Twitter on October 23, 2019: “Yep, it’s official!! We have now taken possession of
our new 27,600 Sq Ft Data Center. If you would like to know more about what we
do} take look at this video, and feel free to message me.” There is a link to a
YouTube video about Profit Connect as part of this post.

41. Another post on Facebook from a Profit Connect promoter, dated April

28, 2021, states “[w]hen the company you’ve been working with since the day they

 

started just over 2 years ago, surpasses $1 Billion in sales in its first 27 months, you
kn| w you’re in the right place, at the right time, working with the right people!!!! In
response to a question about whether this post referred to a parent company or to
[Profit Connect] Wealth Services, the Facebook author responded “Solely WS, which
is hat I’m referring to launched 27 months ago.”

| 42. Ina video dated October 8, 2020, that is currently accessible to the

 

pu lic at www.youtube.com/watch?v= zqgoAvTeggcM, a promoter for Profit Connect
tell s potential investors about the company and says, among other things, that “[o]n
th wealth builder,” there is “an any time money back guarantee . . . that means that
any time that you need your money back, you can, in fact, say, ‘Give me my money
batk,’ and we will return it to you, no question[s] asked.”

43. Ina video dated March 24, 2021, that is currently accessible to the

 

pul lic at www. youtube.com/watch?app=desktop&v=k35FiZhg7W4, a promoter of
Profit Connect touts Profit Connect to potential investors. In that video, the promoter
re ers to Bank of America, Chase, Wells Fargo and Navy Federal Credit Union and
claims that “these banks vetted us amazingly deeply . . . they put us through the

 
Co Oo SI DB DH FP WW NY —

NO NO NO NH ND ND WN WN NO HF FF KF FP YF YS PSF Sl
Oo tN KN A BW NY KH CO OBO DWnnA HR A BP WH NO = O&O

 

 

rin|

we

Case oor Document 1. Filed 07/08/21 So 10 of “O

ger.” He adds that “they wouldn’t stamp their name on our project and our

bsite, and give us approval, and give us FDIC if they weren’t going to vet us

tremendously well.” He adds that investments in Profit Connect are “safe and secure

ang

| 47. B. Kovar appears in a promotional video dated February 20, 2019. This

Co

with FDIC insurance.”

3. __B. Kovar Assists the Profit Connect “Agents and Affiliates”
and Solicits Investors on YouTube
44. _B. Kovar has been the sole director of Profit Connect since April 2019
1 has been identified on social media platforms as its CEO.
45. Asof May 2021, B. Kovar was added as a signatory to four Profit
mnect bank accounts, including the bank account that receives investor funds.

46. From May 2018 through April 2021, at least three deposits from two

investors who invested a combined amount of over $693,000 in Profit Connect

indluded the comment “Attn. Brent” when wiring money to Profit Connect.

YouTube video remains accessible to the public using following internet link:

https://www.youtube.com/watch?v=2hBfY CjkTeE

int
int

we

SCe

yo

| 48. On this video, B. Kovar states that “Profit Connect ... is an artificial
elligence company.” He states that Profit Connect began using artificial
elligence and supercomputers to mine bitcoin, which “created a fair amount of
alth,” funded Profit Connect, and paid the salaries of its employees.

49. Onthis YouTube video, B. Kovar states that Profit Connect has recently

decided to “offer [its artificial intelligence technology] to the public as a computer

it which has a fixed interest rate. So whether bitcoin goes up or bitcoin goes down,

u still make the same percentage. If you’re in the 20 percent package, of course

you are fixed at 20...”

50. _B. Kovar claims in the video that Profit Connect can offer such high

returns because the supercomputer “sees what’s happening ahead of time...” and

66

gets out of the trade before it loses money.”

 

 
 

Co mH ND WA BPW NY

N vw bb bP HN HN HN WN NO KH KF FH FH BF KS PSF PS Sl
oOo aT DN WA BP WH NY K& CO OHO Dn HR A BP WO NO || CO

 

 

mii

Case orn Document 1. Filed 07/08/21 @ 11 of “@

51. On this YouTube video, B. Kovar holds up an object and states “I have a

hing card here to show you what they look like” and claims that Profit Connect

us¢s artificial intelligence to “only decode [those mining cards] off the block chain

that actually have transactions” which makes them “much, much more efficient.”

52. Onthis YouTube video, B. Kovar states that Profit Connect has recently

expanded beyond mining bitcoin and now engages in trading currencies, trading

cryptocurrency, and trading securities on the New York Stock Exchange. B. Kovar

adds that “[s]o, we have several different ways that Profit Connect Wealth Services is

crdating money.” B. Kovar represents that “these are all the different places that the

bu

but

“h

the

mdgney actually goes” and “the money goes to work immediately.”

53. B. Kovar states on this YouTube video that Profit Connect wealth

ilder accounts not only pay a fixed interest rate, but the interest compounds

monthly, which B. Kovar claims is “the secret weapon of wealth.”

 

| 54. _B. Kovar states on this video that Profit Connect is engaged in the same
iness activities as large banks, except that Profit Connect has decided to share its
ige returns” with investors and “give it back to the person that is actually putting

money in.” As such, B. Kovar claims that Profit Connect is a “disrupter” in the

banking industry just as Uber disrupted the taxi industry “because it’s about time that

people should share in those high interest rates.”

mc
Pro

rey

no

wh

yo

55. _B. Kovar tells investors on this YouTube video that they can move
ney from their 401(k) retirement account and transfer their retirement funds to a

)fit Connect wealth builder account. B. Kovar adds that a Profit Connect

bresentative “can help you with all of that of where it needs to be transferred.”

56. B. Kovar also represents on this YouTube video that “of course there’s
\fees in this” unlike a “mutual fund or hedge funds or any of these indexes ...
lere most of your interest is taken in fees.”

57. _B. Kovar tells investors on this video that “[i]f you would like to opt out,

4 can do that in any quarter” and then “all of your money would then be sent

 

10

 
 

CoC mA HD DWN OH FP WW YN

NO WO NO NH NH HN NWN NN KN RB HB KR HR KF HF HF | —
Co NN TN BP WO NY KY CO HO Wns HD NA HBP WH NY —§ CO

 

 

: “ore Document 1. Filed 07/08/21 oe 12 of “e@

directly back to you, the original deposit that you put in for the seat as well as all the

compound interest.” Profit Connect can repay investors at any time, B. Kovar claims,

art

nu:

because “i]t stays your money the entire time” and “[y]ou don’t lose any of it.”

58. — B. Kovar also states on this video that because Profit Connect uses

ificial intelligence to leverage investments, “you don’t have to do anything. You

just have to enjoy life and let the time go by.”

59. On this video, B. Kovar directs investors to the Profit Connect website

for additional information about Profit Connect.

60. On this YouTube video promoting Profit Connect, B. Kovar failed to

disclose the judgment entered against him in the Sky Way Global offering fraud case,

and introduces himself solely as “Brent,” without providing his last name.

C. Defendants are Misappropriating Money from Investors

61. Investors send money to Profit Connect primarily by wire and check to a

checking account in the name of Profit Connect at Bank of America with the account

mber ending in 8677 (hereinafter “the Profit Connect Investor Account.”). On

receipt, the Profit Connect investor money is pooled in the Profit Connect Investor

20

Account.

| 62. The Profit Connect Investor Account was opened by J. Kovar in May
18.
63. J Kovar was the only person with signatory authority over the Profit

Connect Investor Account until May 21, 2021.

64. On or about May 21, 2021, B. Kovar was added as a signatory to the

Profit Connect Investor Account.

65. When B. Kovar was added as a signatory to the Profit Connect Investor

Adcount on or about May 21, 2021, B. Kovar was identified as “president” and J.

Kovar was identified as “CEO” on the bank signatory forms.

66. Profit Connect’s bank records from May 2018 through June 2021 reflect

that it received no revenue. For example, the Profit Connect bank accounts do not

11

 

 
 

S90 Ha NI HD HW FP WW NY —

NO NY NYO NH NYO NO ND NN NO HF KF KK HH He He Se S|
oH TWN OT FP WW NY KH CO OO Dz HDB A BP WH NH K§&§ CO

 

 

Case 2:21-cv-01298 -BNW Document1 Filed 07/08/21 Page 13 of 29

reflect incoming funds from investment or brokerage accounts that would result from

profitable stock trades. Instead, the only significant source of funds coming in to

Profit Connect — over 90% of funds — came from investors.

67. Instead of using investor money as represented, Profit Connect’s bank

regords demonstrate that Defendants misappropriated the majority of investor funds

through a variety of means, including the following:

 

a.

over $3 million of investor funds was used to make payments to
various promoters who solicited investors in Profit Connect using
their social media platforms;

approximately $1 million went to other individuals associated
with Profit Connect, including individuals who have been issued
credit cards in the name of Profit Connect;

as of April 12, 2021, J. Kovar had used at least $1.679 million of
investor funds for her own use, including for credit card
purchases, in-person cash withdrawals, and an automobile;

very recent bank records show that between April 21, 2021 and
June 9, 2021, J. Kovar made ten transfers of at least $120,000
each from the Profit Connect Investor Account to her own
personal bank account — for a total of more than $1.2 million in
less than two months;

over $250,000 went to charges for photography, apparel and a
charity related to B. Kovar;

at least $629,000 was used to repay other investors;

at least $440,000 was used to purchase a residential home in
January 2021 which B. Kovar facilitated by signing the grant
deed;

$1.6 million of investor funds went to make payments on a

number of different credit cards, including a credit card in the

12

 
So Oo aI NWN nH BP WD NO —

NO NO NO NO NM HN HN WN NO &— HH SS He eS Se eS] He ee
on NN ON FR WY NY K& CO ODO OH DH A BR WW NBO K& CO

 

 

 

Case zar-ov-o1z9fo-onm Document 1. Filed 07/08/21 Page 14 of 29

name of Profit Connect. These credit card charges included
almost $353,000 charged on the Profit Connect credit card
assigned to B. Kovar for expenses related to restaurants, grocery
stores, Amazon and Costco between June 9, 2020 and April 8,
2021. On April 2, 2021 alone, B. Kovar charged over $23,500 at
Costco.

68. Because Profit Connect has virtually no source of funds other than

investors, the money misused by Defendants came almost exclusively from investors.

| 69. Profit Connect’s bank records shows that none of the investor funds was
used for investment purposes as represented by Defendants, including as represented
by B. Kovar on his YouTube video or on the Profit Connect website. The following

are|two examples that show the flow of investor funds:

a. In March 2021, the Profit Connect Investor Account received
$1,841,227.31 in deposits. At least $1,745,269.66 of the deposits
(94.7%) were from individuals who appear to be investors.
$90,648 of these deposits (4.9%) were from other individuals or
entities.

i. The funds described above were used in the following

ways:

 

1. $568,637 (approximately 46%) was used to pay to
individuals associated with Profit Connect and
virtually all of this money ~ $519,400 — was paid to J.
Kovar;

2. $172,340 (approximately 14%) was used to make
payments for credit cards;

3. $67,657 (approximately 5%) was used to pay
individuals who appear to be investors; and

4. $54,340 (approximately 4%) was used to make

13

 

 

 
oOo A NHN nO BR WW NO

NO NO NO NO NH NY NN NO NO HF HF KF Fo | Se ee Se ee
oOo sa NWN HW BP WY NY KF OD OO DWOwA KD WH BP WO NO KH CO

 

 

 

Case 2:21-cv-0129 D-BNW Document1 Filed 07/08/21 Page 15 of g

payments to those who promote Profit Connect to

investors.

b. On March 9, 2021, an individual who appears to be an investor

sent a wire in the amount of $193,000 to the Profit Connect

Investor Account with a reference stating: “Super Computer Seat

time.” As set forth below, there were no disbursements or

transfers that relate to investing activities from the date of this
deposit through March 31, 2021.
i. From March 9, 2021, when $193,000 was wired to the
Profit Connect Investor Account, through the end of March

2021, these investor funds were disbursed as follows:

1.

$458,000 was transferred directly to the personal
bank account of J. Kovar;

$200,000 was paid to an entity that provides
HVAC/plumbing services;

$134,237 was used to pay credit cards, including
those associated with the J. Kovar, B. Kovar and with
Profit Connect;

$44,400 was paid to other individuals;

$42,240 was paid to individuals who promote Profit
Connect to investors;

$24,333 was paid to individuals associated with
Profit Connect, including those who have received a
Profit Connect credit card for their use;

$10,000 was used to pay for legal services; and
$2,649 was used to make payments to individuals

who appear to be investors.

70. In addition to being the only ones with signatory authority over the

14

 

 
co OO SI HN DH BP W NO

NY NY NO NYO NY NY NY YN NN HB —S— eee ee eRe me
CO SN nN FP WD NY K OD OO OH DA WW BP WHO HPO YY OC

 

 

 

Case 2:21-cv-0129839KD-BNW Document1 Filed 07/08/21 Page 16 of 29

Profit Connect Investor Account, J. Kovar and B. Kovar were actively involved in the

 

a.

mojvement and misappropriation of investor funds. For example,

The Profit Connect Investor Account was accessed on over 3,000
occasions between May 27, 2020 through at least April 11, 2021
through a logon ID that includes the name “jkovar” and, on at
least 2,614 of those instances, the Profit Connect Investor Account
was accessed through an internet account in the name of “Joy
Kovar.”

The Profit Connect Investor Account was accessed on over 23,000
occasions, from May 16, 2018 through at least April 12, 2021,
using a logon ID named “profitconnect” and, on over 100 of those
instances, the Profit Connect Investor Account was accessed
through an internet account in the name of “Profit Connect” that
listed “Brent Kovar” as the customer contact person.

On at least 17 occasions between October 18, 2018 and July 7,
2020, J. Kovar made cash withdrawals to purchase cashier’s
checks for a total of $428,905. Additionally, J. Kovar withdrew
over $72,000 in cash withdrawals from the Profit Connect
Investor Account, through teller and ATM transactions.

Some of the transfers from the Profit Connect Investor Account to
J. Kovar’s personal account appear to be for the benefit of B.
Kovar because they contained a credit notation stating “Brent

Kovar.”

D. Defendants Made Materially False and Misleading Statements

1.

Defendants’ Misrepresentations about How Investor Funds

Will Be Used by Profit Connect

71. Through the Profit Connect website and the YouTube video featuring B.

Kovar, Defendants have made, and continue to make numerous materially false and

15

 

 
 

0 Oo SN DH NH FP WW NY

NO NO NY NH NH NY NN NN NO KH KH Se KH FP YF FEF PF Ke
ot OA WH BB WH NO KH CO OO ONAN AD NH BP WN KF OS

 

 

Case 221-ororzeo-enw Document 1. Filed 07/08/21 Page 17 of 29

misleading statements and omissions regarding key aspects of the investment

inc luding, among other things, the use of investor funds.

| 72. Asset forth above, the Profit Connect website and video with B. Kovar
state, among other things, that investor funds will be used immediately for trading on
the|New York Stock Exchange, for mining bitcoin and to invest in cryptocurrencies,
as directed by Profit Connect’s supercomputer, which utilizes artificial intelligence.

| 73. Profit Connect’s bank records show that from May 2018 to April 12
2021, none of the investor money has ever been transferred out of the Profit Connect
Investor Account for any legitimate investment purpose, including for stock or forex
trading, or cryptocurrency.

| 74. For example, there are no transfers out of the main investor account to
any brokerage firms that conduct trading on the stock exchanges and over 90% of the

money coming in to the Profit Connect bank accounts came from investors.

75. Although more than $12 million in investor funds was raised by Profit

 

Connect between May 2018 and the present, the majority of those funds was diverted

 
 

to Defendants for their personal use or to pay promoters who lured investors to invest
in | rofit Connect, as detailed above.
| 76. Defendants also falsely state that there are no fees charged to investors
by [Profit Connect and they do not disclose to investors that a significant percentage
of their money will be used to pay promoters for bringing in investors.
77. The above misrepresentations and omissions as to the use of investor
proceeds were material to investors and potential investors. It would be material to a
reasonable investor to know that their funds were not being used for the stated
Lnose, but misappropriated by Defendants.

2. Defendants’ False and Misleading Statements about the

Profits Generated by Profit Connect

78. The Profit Connect website repeatedly claims that the Wealth Builder

a | ual returns are “Fixed and Locked-in” and Profit Connect tells investors there is

16

 

 
Oo Oo NN ON BP WO NY

NON wo NO ND HN ND NY HN NY BH — KR KH FKP FE KS
oOo ~a DN MN BP WH NYO KH CO OO ONAN AWD NH FP WW NY KF OC

 

 

no

inc

Case 2:21-cv-0129 D-BNW Document1 Filed 07/08/21 Page 18 of gs

market volatility because the supercomputer can predict market events and “if one

ome area experiences a slow down the other profit streams make up the

difference.”

79. Asset forth above, B. Kovar made repeated representations regarding

the| profitability of Profit Connect and he offered detailed explanations regarding how
Prdfit Connect could offer such large returns.

80. Defendants’ representations about the profitably of Profit Connect were

false. Profit Connect bank accounts do not show any revenue or profits being

generated.

81. Representations about the amount of profits investors would receive,

especially where funds were invested for the purpose of building an educational fund

or planning for retirement, would be important to investors.

3. Defendants’ False and Misleading Statements about the Safety
of Investor Funds

82. Profit Connect repeatedly assures investors on its website that their

furds are safe and guaranteed, just as B. Kovar promised investors they could receive

a return of their funds (with interest) at any time on his YouTube video.

83. Profit Connect attracts investors with its “famous peace of mind money

back guarantee” and assures them that it has financial reserves that are significantly

les

pos

“dé
Ac

Uni

higher than all of the money it has obtained from investors.

84. These representations are false. As of March 2021, Profit Connect had
5 than 20% of the total investor funds raised in its bank accounts and could not
ssibly return all investor funds.

| 85. Profit Connect tells investors on its website that their profits are
tposit[ed] into [a] FDIC-NCUA Insured Profit Connect Cumulative Business
count” at Bank of America, Chase, Wells Fargo and/or Navy Federal Credit

ion.

86. However, bank records for accounts in the name of Profit Connect at

17

 

 

 
So OH ND DWN nH FP W NO =

NO NO NY NO NY HN NY NO NO F&F KF | HB HH KR SF S| S|
Oo tI NWN vA SP WD NY K§ COD CO WwHy HD WDA FB WO NO KF CO

 

 

eve

Nat

Case 2:21-cv-0129 D-BNW Document1 Filed 07/08/21 Page 19 of g

vy Federal Credit Union and at JP Morgan Chase show that no investor funds were

r deposited into those accounts and these accounts never received more than the

initial $250 that was deposited when the accounts were opened. Wells Fargo has

ind;

the

that

for

icated that it is unable to locate any bank accounts in the name of “Profit Connect

Wealth Services, Inc.”

87. Although investor funds were deposited into an account in the name of

Profit Connect at Bank of America, most of those funds were transferred out or used

among other things, Defendants’ personal use (as detailed above).
88. Defendants omitted to state material facts that were necessary to render

ir representations regarding the safety and security of an investment in Profit

Cohnect not misleading.

89. These omissions include that Profit Connect did not have more funds

n the principal it received from investors (as Defendants claimed) and that Profit

Connect could not actually return investors’ principal upon request (as Defendants

claimed).

90. The misrepresentations about the safety and security of an investment in

Profit Connect were material to investors and to prospective investors because a

rea

sonable investor would want to know whether an investment was safe and secure.
E. Defendants are engaged in a Scheme to Defraud

91. Defendants committed, and are committing, deceptive acts in

furtherance of their fraud. Among other things, and as more fully alleged above,

Defendants:
a. misappropriated investor funds from the Profit Connect Investor
Account (for which J. Kovar and B. Kovar are the only two
signatories) for their personal use;
b. used investor funds to pay other investors, in a Ponzi-like fashion;
c. paid promoters — using investor funds — to hype Profit Connect on

various social media platforms (including Facebook, Instagram,

18

 

 

 
oO co sa DN nN PW NY

NO wo NO HO NH NV NY WN NN HK HR HS HF HF KF FEF KS
Co oS NHN ON BR WH NY KH CO HO OH HDR A BP WO NO = CO

 

 

did
and

by

prd

inv

Defendants.

contrary.

 

Case 221-ororze lo oN Document 1 Filed 07/08/21 Page 20 of 29

LinkedIn, Twitter and YouTube) and to bring in additional
promoters;

gave potential and current investors the false appearance that
Profit Connect’s business was real, and that it was in fact mining
bitcoin to generate consistently high and fixed returns through,
among other things, the representations made on the Profit
Connect website and on the YouTube video featuring B. Kovar;
structured and marketed the Wealth Builder Investment accounts
as long-term investments, such as the educational wealth builder
account aimed at grandparents and parents that has an 18 year
term, to prolong their fraud and minimize the risk of their fraud
collapsing and being discovered; and

made and disseminated the materially false and misleading

statements described above.

Defendants Acted with Scienter
Defendants knew, or were reckless in not knowing, that Profit Connect
| not make the investments it represented to investors, including trading securities

1 cryptocurrencies, and instead investor funds were misused and misappropriated
Defendants further acted unreasonably in making representations to the

Defendants knew, or were reckless in not knowing, that Profit Connect
could not provide investors with the large guaranteed returns of up to 30% that it
mised, especially where Profit Connect’s only real source of funds came from
estors and it did not generate any revenue or profits.

Defendants knew, or were reckless in not knowing, that Profit Connect
could not make good on its “peace of mind” promise that investors could receive their

money back at any time given that Defendants had misused and misappropriated

19

 

 
coco Oe SI WB A Be W NO =

NO NO NYO NY NY NY NY WYN HN F&F HF FF He = = He ee oe ie
oOo NN OW BP WO NY KH DOD OO Wn HD HN BP WO NPB KF OC

 

 

 

Case 2:21-cv-0129 D-BNW Document1 Filed 07/08/21 Page 21 of 29

investor funds.

96. Defendants knew, or were reckless in not knowing, that investor funds
were not in safe and insured bank accounts located at the banks listed on its website
and that Profit Connect did not have substantially more funds than those provided by
investors, as it claimed.

97. Defendants knew, or were reckless in not knowing, that they were

ime

migappropriating investor funds and they acted unreasonably in making

 

representations to the contrary, including that Profit Connect did not charge any fees

 
  
 

to investors.
98. As Profit Connect’s officers and directors and the only individuals with
Si atory authority over the Profit Connect Investor Account, J. Kovar’s and B.
Ko} ar’s states of mind are imputed to Profit Connect.
G. The Wealth Builder Accounts Offered by Profit Connect are
Securities
99. Defendants offered and sold investments that are “securities” in the form
of investment contracts as defined in Section 2(a)(1) of the Securities Act and Section
3(a)(10) of the Exchange Act [15 U.S.C. §§ 77b(a)(1) and 79c(a)(10)].
100. The investments were part of a common enterprise because both
inv stors and Profit Connect were to make money through Profit Connect’s
investments, because Profit Connect pooled all investor funds into one bank account
(th ) Profit Connect Investor Account), and because Profit Connect used some of
thos e funds to make payments to investors.
101. Profit Connect investors were passive investors with no involvement in
of Connect’s investment activity.
102. Investors relied entirely on the efforts of Profit Connect, which claimed
that investor money would be invested in sectors determined by Profit Connect’s
proprietary “supercomputer.”
Ml

20

 

 

 
oC CO YN DN OH HR WY NO

NO NO NH NO NO NY NY NO NO | ee Ree Re ee Se ee ee Le
Oo NN ON SP W NY KH OD OO Wn HDR vA BR WO NO K& CO

 

 

Case 2:21-cv-0129 D-BNW Document1 Filed 07/08/21 Page 22 of 29

H. Defendants’ Misrepresentations Are “In the Offer or Sale” and “In
Connection with the Purchase or Sale” of the Securities

| 103. The misstatements and omissions alleged herein were made by

Defendants in order to induce investors to place their money in a Wealth Builder

Acgount offered by Profit Connect.

104. For example, the misstatements and omissions described above were

male in YouTube videos and through other social media, which directed potential

investors to the Profit Connect website.

105. Through the Profit Connect website, Defendants offered and sold

secrrities in the form of a “supercomputer seat” investment account and provided a

link that allowed investors to set up a Wealth Builder Account with the click of a

button.

 

_ 106. The misstatements and omissions alleged above were made on the Profit

Connect website that was reviewed by investors at the time they were deciding
|

wh , ther to invest in Profit Connect and were made to induce investors to invest their

 

mot ey with Profit Connect.
107. Bank records indicate that at least 277 investors sent more than $12
million to invest in a Profit Connect supercomputer seat account since its formation
in May 2018.
I. J. Kovar Is a Control Person of Profit Connect
108. J. Kovar had control over Profit Connect during the relevant period.
| 109. J. Kovar was the founder of Profit Connect and from its inception in
May 2018 until April 2019, J. Kovar held all corporate offices since she served as its
pre , ident, treasurer, secretary and director.
110. In April 2019, she added her son B. Kovar as a director of Profit
Connect and added another individual as the secretary of Profit Connect, while J.

|

Koyar remained its president and treasurer.

111. J. Kovar was the sole signatory until very recently on all of the Profit

21

 

 
Co eo SIH OT FP WY NO =

NO NO NM NY NH HN HN KN HN HR HR Se Be Be He Re Se Se
oOo sa DWN A BP WO NY K& CO OO DH ~> HDB NA BR WO NO KK CO

 

 

| Case 2:21-cv-0129 D-BNW Document1 Filed 07/08/21 Page 23 of 29

Cohnect bank accounts, including the main account at Bank of America, the accounts
de

abdve located at JP Morgan Chase. J. Kovar thus received the investor funds and

cribed above located at Navy Federal Credit Union and the accounts described

 

co {trolled those funds.

112. J. Kovar thus exercised control over Profit Connect and its general
operations and activities.
FIRST CLAIM FOR RELIEF
Fraud in Connection with the Purchase or Sale of Securities
Violations of Section 10(b) of the Exchange Act and Rule 10b-5(b)
[15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5(b)]
(Against All Defendants)
113. The SEC realleges and incorporates by reference in this claim for relief
all of the allegations set forth above, as if they were fully set forth herein.
114. In the course of Profit Connect’s securities offering, Defendants made
material misrepresentations and omissions about, among other things, the profits
generated by Profit Connect, the safety of the investment and how investor funds
would be used.
115. By engaging in the conduct described above, Defendants, and each of
them, directly or indirectly, in connection with the purchase or sale of a security, and
by rhe use of means or instrumentalities of interstate commerce, of the mails, or of
the|facilities of a national securities exchange, knowingly or recklessly, made untrue
statements of a material fact or omitted to state a material fact necessary in order to
make the statements made, in the light of the circumstances under which they were
made, not misleading.
_ 116. By engaging in the conduct described above, Defendants have violated,
and unless restrained and enjoined will continue to violate, Section 10(b) of the
Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5(b) thereunder [17 C.F.R. § 240.10b-

5(b)].
22

 

 

 
 

Oo co IN DB nH BR WD NY

NO WHO NO HN NHN HN NY HN NN HB PM FH HF HFS HF FF ES Se
Co ~Y HN ON BR WH NY KH CO HO OB ~~ HDB A HBP WO NY | OO

 

 

all

for

Case 22-evorzaio aww Document 1 Filed 07/08/21 Page 24 of 29

SECOND CLAIM FOR RELIEF
Fraud in Connection with the Purchase or Sale of Securities
Violations of Section 10(b) of the Exchange Act and Rules 10b-5(a) and (c)
[15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5]
(Against All Defendants)
| 117. The SEC realleges and incorporates by reference in this claim for relief
of the allegations set forth above, as if they were fully set forth herein.

118. In the course of Profit Connect’s securities offering, Defendants engaged

in - scheme to defraud by, among other things: (1) misappropriating investor funds

their personal use; (2) concealing from investors the true facts about Profit

Cohnect’s business operations and lack of investments through misrepresentations on

the Profit Connect website and on the YouTube video with B. Kovar; and (3) lulling

investors into a long-term investment with Profit Connect by promising them that

their investment was safe and insured by using the logos of major banks even where

no

the
by

dey

investor funds were ever deposited in to those banks.

119. By engaging in the conduct described above, Defendants, and each of
m, directly or indirectly, in connection with the purchase or sale of a security, and
the use of means or instrumentalities of interstate commerce, of the mails, or of

| facilities of a national securities exchange, knowingly or recklessly: (a) employed

vices, schemes, or artifices to defraud; and (b) engaged in acts, practices, or

 

courses of business which operated or would operate as a fraud or deceit upon other

persons.

 

an

Ex

120. By engaging in the conduct described above, Defendants have violated,

unless restrained and enjoined will continue to violate, Section 10(b) of the
hange Act [15 U.S.C. § 78j(b)] and Rules 10b-5(a) and (c) thereunder [17 C.F.R. §

240.10b-5],
Ml

iil

23

 

 
Oo Oo HI HD AW BP WW NO

NB WwNO WN WN WN WN NY KH YN HH FH | HS HR He ee Se ee
Oo aI HN A FP W NYO KF DOD OO CO HT DB A BR WO NYO KF CO

 

 

Case 22-evorzailo aww Document 1 Filed 07/08/21 Page 25 of 29

THIRD CLAIM FOR RELIEF
Fraud in the Offer or Sale of Securities
Violations of Sections 17(a)(1) and 17(a)(3) of the Securities Act
[15 U.S.C. § 77q(a)(1) and 77q(a)(3)]
(Against All Defendants)
| 121. The SEC realleges and incorporates by reference in this claim for relief
all of the allegations set forth above, as if they were fully set forth herein.
| 122. In the course of Profit Connect’s securities offering, Defendants engaged
in a scheme to defraud by, among other things: (1) misappropriating investor funds
for|their personal use; (2) concealing from investors the true facts about Profit
Cohnect’s business operations and lack of investments through misrepresentations on

the Profit Connect website and on the YouTube video with B. Kovar; and (3) lulling

 

investors into a long-term investment with Profit Connect by promising them that
their investment was safe and insured by using the logos of major banks even where
no investor funds were ever deposited in to those banks.

123. By engaging in the conduct described above, Defendants, and each of

  

the
ins|
the mails, acting with scienter, employed devices, schemes, or artifices to defraud;

, directly or indirectly, in the offer or sale of securities by the use of means or

ments of transportation or communication in interstate commerce or by use of

and, acting with scienter or negligence, engaged in transactions, practices, or courses
of business which operated or would operate as a fraud or deceit upon the purchaser.
| 124. By engaging in the conduct described above, Defendants have violated,
and unless restrained and enjoined will continue to violate, Sections 17(a)(1) and
17(a)(3) of the Securities Act [15 U.S.C. § 77q(a)(1) and 77q(a)(3)].

MW
HI |
HI |
iil |

24

 

 

 
So HN Dn BR WD) NO

NO NO NO NO NO NY NY NY NY HB BH HF HH HF SF FEF OSES OS
ao sy KN AN BP WO NYO KH CO OHO DW HT DW AN HBR WO NY KF CO

 

 

Case za1-o-cxzfo sn Document 1 Filed 07/08/21 Page 26 of 29

FOURTH CLAIM FOR RELIEF
Fraud in the Offer or Sale of Securities
Violations of Section 17(a)(2) of the Securities Act
{15 U.S.C. § 77q(a)(2)]
(Against All Defendants)

125. The SEC realleges and incorporates by reference in this claim for relief

 

|
|
all of the allegations set forth above, as if they were fully set forth herein.

126. In the course of Profit Connect’s securities offering, Defendants,

 

knowingly, recklessly, or negligently obtained money or property by means of
ma erial misrepresentations and omissions about, among other things, the profits
generated by Profit Connect, the safety of the investment and how investor funds
would be used.

i 127. By engaging in the conduct described above, Defendants, and each of

 

m, directly or indirectly, in the offer or sale of securities, and by the use of means

or instruments of transportation or communication in interstate commerce or by use

of the mails, knowingly or recklessly, obtained money or property by means of untrue

stafements of a material fact or by omitting to state a material fact necessary in order

to fnake the statements made, in light of the circumstances under which they were

made, not misleading. In the alternative, Defendants were negligent.

128. By engaging in the conduct described above, Defendants have violated,

and unless restrained and enjoined will continue to violate, Section 17(a)(2) of the

Sedurities Act [15 U.S.C. § 77q(a)(2)].

FIFTH CLAIM FOR RELIEF

Control Person Liability under Section 20(a) of the Exchange Act for Violation
of Section 10(b) of the Exchange Act and Rule 10b-5

(Alternatively, Against J. Kovar)
129. The SEC realleges and incorporates by reference in this claim for relief

all of the allegations set forth above, as if they were fully set forth herein.

25

 

 

 
Oo CO YN DN A BR W NO

NO NO NO NO NHN NHN ND NWN NO F&F Se He He ee =| Ee ee ee
oN DN OT BP WO NO KH DTD ODO OD nH HD vA BR WH NH K& C

 

 

 

Case 2:21-cv-0129 D-BNW Document1 Filed 07/08/21 Page 27 of 29

130. As alleged above, Defendant Profit Connect violated Section 10(b) of
the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. §
240.10b-5].

| 131. J. Kovar formed Profit Connect in May 2018. From at least May 2018

through April 2019, J. Kovar was the only officer or director of Profit Connect, and J.
|

 

Kowar served as president, treasurer, secretary and director during that time. Even
after adding her son, B. Kovar as the director of Profit Connect, and another

in vidual as secretary of Profit Connect, in April 2019, J. Kovar remained the
president and treasurer of Profit Connect. J. Kovar also exercised sole signatory
authority over all of the Profit Connect bank accounts until May 21, 2021, when her
ie , B. Kovar was made the signatory to four accounts in the name of Profit Connect.
J. ova thus exercised control over the management, general operations, policies and
fu ds of Profit Connect, as well as the specific activities upon which Defendants’

violations are based.

 

| 132. Based on the foregoing, J. Kovar is liable as a control person under
Section 20(a) of the Exchange Act [15 U.S.C. § 78t(a)] for Profit Connect’s
violations of Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5
theteunder [17 CER. § 240.10b-5].
PRAYER FOR RELIEF
WHEREFORE, the SEC respectfully requests that the Court:
I,

 

Issue findings of fact and conclusions of law that Defendants committed the

alldged violations.

| IL.

Issue judgments, in forms consistent with Rule 65(d) of the Federal Rules of
Civil Procedure, preliminarily and permanently enjoining all Defendants, and their
officers, agents, servants, employees and attorneys, and those persons in active

concert or participation with any of them, who receive actual notice of the judgment

26

 

 

 
 

Oo Oo nt DN BP WD NY

NO NO NH WH NY ND WH WN KN HB & FF FF FF HP PF OP ES
oN HN ON HR WHO NY K|& TOD CO Wns NDB vA HR WD NY KH OS

 

 

Case 22-ororze en Document 1. Filed 07/08/21 Page 28 of 29

 

by|personal service or otherwise, and each of them, from violating Section 17(a) of
thd Securities Act [15 U.S.C. §77q(a)], and Section 10(b) of the Exchange Act [15
USC. §§ 78}(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].

| Il.
Enter conduct-based injunctions against J. Kovar and B. Kovar, preliminarily
and permanently enjoining each from directly or indirectly, including but not limited
to, through any entity owned or controlled by them, participating in the issuance,
purchase, offer, or sale of any security in an unregistered offering provided, however,
that such injunction shall not prevent them from purchasing or selling securities for
their own personal accounts.
IV.

Issue, in a form consistent with Fed. R. Civ. P. 65, a temporary restraining

 
 

or | er and a preliminary injunction freezing the assets of Defendants, requiring
accountings from each of the Defendants, prohibiting each of the Defendants from
destroying documents, and granting expedited discovery.
V.

Order defendants Profit Connect and J. Kovar to jointly and severally disgorge
all\ill-gotten gains from the violations alleged in this Complaint, and order them to
paj prejudgment interest on their ill-gotten gains.

VI.
Order defendant B. Kovar to disgorge all ill-gotten gains from the violations
alleged in this Complaint, and order him to pay prejudgment interest on his ill-gotten
gains.
VIL.
Order Defendants to pay civil penalties under Section 20(d) of the Securities
Aat [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. §
78n(d)(3)).
Ml

27

 

 
Oo Oo sa DH A FP W NY —

NO NY NY NH N NY NY HY NO | | HR Fr FSR HH Se Se eS
oO aI DN OA BP WO NY K& CO BO FH IT DB A FB WHO NO KH CO

 

 

Case zatevoireg Rb By Document 1 Filed 07/08/21 Page 29 of 2

Vill.

Retain jurisdiction of this action in accordance with the principles of equity and

 

the Federal Rules of Civil Procedure in order to implement and carry out the terms of
alllorders and decrees that may be entered, or to entertain any suitable application or
mdtion for additional relief within the jurisdiction of this Court.

IX.

 

Grant such other and further relief as this Court may determine to be just and

necessary.

Dated: July 8, 2021 /s/ Kathryn C. Wanner

Kathryn C. Wanner!
Teri M. Melson
Attorneys for Plaintiff
SEC TIES AND
EXCHANGE COMMISSION

 

' Appearing pursuant to Local Rule IA 11-3 as an attorney employed by and
representing the SEC, a United States agency.

28

 

 

 
